RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0230-MR

KAENJANT L. SMITH                                                  APPELLANT


                 APPEAL FROM LAUREL CIRCUIT COURT
v.             HONORABLE MICHAEL O. CAPERTON, JUDGE
                       ACTION NO. 19-CR-00018


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                 OPINION
                         VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: ACREE, JONES, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Kaenjant L. Smith appeals from the Laurel Circuit

Court’s order revoking her probation and imposing sentence, arguing the

Commonwealth failed to comply with the requirements of Kentucky Revised

Statutes (KRS) 439.3106. We vacate and remand as the circuit court made

insufficient factual findings to support the revocation.
               On March 2, 2018, Smith was pulled over by the Laurel County

Sheriff’s Department while driving a 2012 Chevrolet Equinox which had

previously been reported stolen by Linda Vanhook. On January 18, 2019, Smith

was indicted for: (1) receiving stolen property of $500 or more, but less than

$10,000; (2) not having her license in her possession; (3) operating a motor vehicle

with an expired operator’s license; and (4) being a persistent felony offender in the

second degree (PFO-2) based on being convicted of facilitation to manufacture

methamphetamine and sentenced to five years of incarceration on January 4, 2013.

               Smith entered into a plea agreement and on September 17, 2019, the

judgment and sentence on plea of guilty was imposed in accordance with the

Commonwealth’s recommendation. The circuit court sentenced Smith on count

one to five years of incarceration, enhanced to ten pursuant to count four for being

a PFO-2, to be probated for ten years, dismissed counts two and three, and ordered

restitution be paid to compensate Vanhook for damage to her vehicle.1

               On February 3, 2020, the Commonwealth filed a motion to revoke

probation, the body of which stated in two sentences that it was requesting




1
  It appears Smith’s probation was set at ten years pursuant to KRS 533.020(4), as this length of
time was deemed necessary for Smith to complete paying $5,700 of restitution to Vanhook. The
payment schedule required Smith to make an initial payment of $500 and then $200 per month.




                                               -2-
revocation because Smith failed to abide by the terms of her probation by failing to

make restitution payments as ordered.

             On May 21, 2020, a Probation and Parole Officer filed an affidavit

requesting that Smith’s sentence of probation be revoked and that a warrant be

issued for her arrest. The officer stated that Smith violated her probation as

follows:

             Absconding – Kaenjant Smith failed to report as
             instructed on 03/12/2020, and now on 04/09/2020 or any
             date thereafter. This Officer has called the last phone #
             given by Ms. Smith trying to get up with her only to
             discover that all phone #’s have been disconnected. Also
             this Officer was unable to do a home visit due to the
             Covid-19 virus, but has had contact with Ms. Smith[’s]
             family and discovered that she was not living at the last
             address reported to her officer. This Officer has checked
             JusticXchange and called the local hospital. Subject is
             not incarcerated or hospitalized at this time, and all
             efforts to locate her have been exhausted.

             On January 13, 2021, the circuit court held Smith’s probation

revocation hearing via Zoom. Smith’s counsel stipulated to the violation of

probation, acknowledged the serious nature of absconding from probation, and

requested that Smith be given a six-month sanction of incarceration and continued

on probation, with the understanding being that this was her final opportunity and

if she violated again, her probation would be revoked. Smith’s counsel noted that

Smith had a three-month-old child.




                                         -3-
                 The Commonwealth opposed any graduated sanctions, indicating that

Smith had made no efforts to comply with the conditions of her probation in

absconding for the previous eleven months until her arrest a month prior, made no

effort to pay restitution, and “did nothing” with the opportunity that probation

afforded her.

                 There was some discussion of Smith having a three-month-old child,

and whether this child was conceived while she was absconding. There was also

discussion about Smith’s prior criminal history, including that: she had not been

arrested for anything while on probation; she was a PFO-2 with that prior felony

being facilitation to manufacture methamphetamine; and she was probated on her

previous felony but then revoked and served her sentence. The circuit court

observed that Smith had already been revoked on her prior felony and knew what

jail was like.

                 Smith testified and asked for another chance, explaining that she

needed to get back to her child. She stated that the last time she reported for

probation was in February 2020. She acknowledged “I absconded . . . I was

pregnant and I was scared. I was terrified.” She also stated that she had “no

excuse” for absconding.

                 The circuit court ruled from the bench as follows:

                 Well, we have a prior probation violation. I mean I . . . I
                 really don’t see what we’re learning here. I don’t really

                                             -4-
             see that she can learn. The defendant stipulates a
             violation. The court does in fact find a violation. There
             is a current PFO and a prior probation violation which we
             violated back in 2011. Impose sentence, thank you.

             The written judgment and sentence of imprisonment was entered on

January 15, 2021. The circuit court’s findings in full were:

             1. Defendant was probated by order of this Court upon
                conditions set out in said Order of Probation.

             2. Defendant has willfully and without excuse violated
                the conditions of said probation as stated in the
                Affidavit of Tip Smith as follows:

                    a. The Defendant absconded from Probation and
                       Parole.

             3. Defendant was duly and properly served with notice
                of this hearing.

             Smith argues on appeal that the circuit court: (1) failed to make

findings required by KRS 439.3106(1); (2) failed to consider graduated sanctions

under KRS 439.3106(2); and (3) abused its discretion by revoking her probation.

             We review the circuit court’s decision to revoke probation for abuse

of discretion. Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014);

Helms v. Commonwealth, 475 S.W.3d 637, 644 (Ky.App. 2015). “[W]e will not

hold a trial court to have abused its discretion unless its decision cannot be located

within the range of permissible decisions allowed by a correct application of the




                                          -5-
facts to the law.” McClure v. Commonwealth, 457 S.W.3d 728, 730 (Ky.App.

2015).

             KRS 439.3106 provides in relevant part as follows:

             (1) Supervised individuals shall be subject to:

                 (a) Violation revocation proceedings and possible
                     incarceration for failure to comply with the
                     conditions of supervision when such failure
                     constitutes a significant risk to prior victims of the
                     supervised individual or the community at large,
                     and cannot be appropriately managed in the
                     community; or

                 (b) Sanctions other than revocation and incarceration
                     as appropriate to the severity of the violation
                     behavior, the risk of future criminal behavior by
                     the offender, and the need for, and availability of,
                     interventions which may assist the offender to
                     remain compliant and crime-free in the
                     community.

             “KRS 439.3106(1) requires trial courts to consider whether a

probationer’s failure to abide by a condition of supervision constitutes a significant

risk to prior victims or the community at large, and whether the probationer cannot

be managed in the community before probation may be revoked.” Andrews, 448

S.W.3d at 780.

                    For purposes of review, rather than speculate on
             whether the court considered KRS 439.3106(1), we
             require courts to make specific findings of fact, either
             written or oral, addressing the statutory criteria. A
             requirement that the court make these express findings on
             the record not only helps ensure reviewability of the

                                           -6-
             court decision, but it also helps ensure that the court’s
             decision was reliable. Findings are a prerequisite to any
             unfavorable decision and are a minimal requirement of
             due process of law.

Lainhart v. Commonwealth, 534 S.W.3d 234, 238 (Ky.App. 2017) (internal

quotation marks and citations omitted). We note that “conclusory statements on

the preprinted forms, related to the criteria in KRS 439.3106(1)” are “not sufficient

to meet the mandatory statutory findings necessary to revoke a defendant’s

probation.” Walker v. Commonwealth, 588 S.W.3d 453, 459 (Ky.App. 2019). See

Helms, 475 S.W.3d at 645 (explaining “[i]f the penal reforms brought about by HB

[House Bill] 463 are to mean anything, perfunctorily reciting the statutory

language in KRS 439.3106 is not enough.”).

             In reviewing the circuit court’s decision to revoke Smith’s probation,

we must consider and answer two intertwined questions: “Whether the evidence of

record supported the requisite findings that [the probationer] was a significant risk

to, and unmanageable within, [her] community; and whether the trial court, in fact,

made those requisite findings.” McClure, 457 S.W.3d at 732.

             Smith’s first argument is that the circuit court failed to make findings

required by KRS 439.3106(1). Smith argues the requisite findings are absent from

both the circuit court’s oral and written findings, noting “[n]ot once during the

January 13, 2021 hearing are the words ‘risk,’ ‘danger,’ or ‘community’ ever




                                         -7-
uttered by the government or the trial court” and “[t]he trial court’s written order is

devoid of any statutory findings as well.”2

               The Commonwealth generally argues that the circuit court made

sufficient oral findings because:

               Whether a person can be rehabilitated in a community
               setting is synonymous with whether that person can be
               managed in the community. And whether a person is
               likely to reoffend if not in custody is synonymous with
               whether that person is a significant risk to the
               community. In essence, the trial judge found that Smith
               had a bad record for both.

The Commonwealth also argues that the circuit court made a finding to the effect

that Smith’s failure to abide by a condition poses a significant risk to prior victims

or the community at large because “[a] probationer cannot be managed in the

community when she cannot be supervised. Smith posed a risk to the community

and could not be effectively managed there.”

               We agree that absconding is a serious probation violation and that

such a violation could be sufficient to establish that Smith was a significant risk to,

and unmanageable within, her community. See Compise v. Commonwealth, 597




2
  Smith admits that this argument was not specifically preserved for appeal and requests palpable
error review. As noted in Walker, 588 S.W.3d at 459, the failure of a court to make any findings,
either written or oral, as to whether the probationer’s violation constituted a significant risk to
prior victims or the community at large and that the probationer could not be appropriately
managed in the community, if true, would satisfy the palpable error standard of review.



                                               -8-
S.W.3d 175, 182 (Ky.App. 2020) (noting that “a defendant who will not cooperate

with the conditions of her supervision may indeed constitute a significant risk to

the community at large and be unmanageable in the community.”).

             However, after reviewing the circuit court’s oral and written findings,

we conclude that the circuit court failed to make such findings. Rather than

making perfunctory findings echoing the statutory language, it made no findings

addressing the necessary criteria in KRS 439.3106(1) at all. The circuit court did

not specifically find Smith to be any risk, let alone a significant risk, to either

Vanhook or the community as a whole. See Compise, 597 S.W.3d at 182 (vacating

revocation of Compise’s pretrial diversion because “[t]he circuit court never made

a finding that Compise was a significant risk. While the circuit court may have

intended to make such a finding, it was never articulated.”). While Smith did

abscond, there was no evidence that she committed any new crimes while on

probation, which could militate against such a finding.

             Similarly, although this is a closer issue, the circuit court never found

that Smith could not be managed in the community. While certainly the circuit

court’s comments about Smith’s failure to learn could imply that she could not be

managed in the community, graduated sanctions could perhaps have provided a

means of teaching Smith to follow the requirements of probation.




                                           -9-
              While perhaps the circuit court might think that Smith could not

handle ordinary probation, pursuant to KRS 446.010(20), a “graduated sanction”

can include “electronic monitoring; . . . and short-term or intermittent

incarceration[.]” Perhaps options such as these would have been effective,

especially if combined with an order empowering probation and parole to be able

to use graduated sanctions with Smith as guided by 501 Kentucky Administrative

Regulations (KAR) 6:250.3

              Although the Commonwealth would like us to “squint” at the oral

findings and find them to satisfy the requirements of KRS 439.3106(1) as implied

in what the circuit court did say, this requires inferences upon inferences.

However, as noted in Lainhart, 534 S.W.3d at 238, express findings are needed for

us to engage in proper review. Therefore, we must vacate and remand for an

appropriate decision.

              As we have already determined that the circuit court did not make

appropriate factual findings and the revocation must be vacated, we need not

address Smith’s second and third arguments. We do so to clarify that these




3
 While absconding cannot be addressed through graduated sanctions, a failure to report and
other minor violations can be. Compare 501 KAR 6:250 Section 2, which deems absconding to
be a “[v]iolation[] which shall be returned to the releasing authority[,]” with Section 4 which
provides that failing to report is a minor violation. Perhaps if Smith faced consequences for
minor violations, such correction might prevent more serious violations.

                                             -10-
claimed errors in and of themselves would not require that Smith’s probation

revocation be vacated, had sufficient factual findings been made.

             Smith’s second argument is that the circuit court erred by failing to

consider graduated sanctions. Smith argues that despite her argument for a six-

month sanction, the circuit court determined that because Smith agreed to a ten-

year sentence in her plea agreement that this should be her punishment.

             This argument is not well taken. Having reviewed the probation

revocation hearing, it is apparent that the circuit court was concerned that Smith

had not learned anything about the consequences that would follow from failing to

abide by the conditions of probation and that was why her probation needed to be

revoked, rather than based upon the sentence that had previously been imposed. It

is well established in Andrews, 448 S.W.3d at 780-81, that circuit courts retain

discretion to decline to impose graduated sanctions. Additionally, as noted in

McClure, 457 S.W.3d at 732, “[n]othing in the statute or in the Supreme Court’s

interpretation of it requires the trial court to impose lesser sanctions prior to

revoking probation.” We do not think that the circuit court failed to consider

imposing a graduated sanction but instead disagreed that a six-month sanction

would be appropriate here.

             Smith’s third argument is that the circuit court abused its discretion by

revoking Smith’s probation, raising several potential problems. Smith argues that


                                          -11-
the circuit court’s “decision was arbitrary because Smith’s probation was revoked

for a common violation and, seemingly, her criminal history.” Smith argues that it

was not clear in the probation revocation hearing that Smith only had one prior

felony conviction and not two, and that her criminal history cannot be a basis for

revocation as it was known at the time she was placed on probation. Smith also

raises concerns that “it does appear that the trial court considered Smith’s

pregnancy negatively and insinuated that she should not have gotten pregnant and

had a child. Any decision by the trial court wherein a woman’s pregnancy is

considered negatively is inherently arbitrary and fundamentally unfair.” Finally,

Smith argues there was insufficient evidence to revoke based solely upon her

stipulation and the Commonwealth’s failure to call any witnesses and failure to

claim Smith was a danger or risk to the community.

             We note that Andrews, 448 S.W.3d at 780, authorizes circuit courts to

consider a probationer’s past criminal history, opining that while such “criminal

history could not be the sole basis for his revocation, it was appropriately

considered when assessing the risk posed by his continued probation.” We are

confident that the circuit court considered more than just Smith’s prior criminal

history in deciding to revoke her probation. Based on our review of the probation

revocation hearing, we do not believe that there was any confusion as to what

Smith’s prior criminal history was, only whether she had previously served


                                         -12-
probation on her prior charge, with this confusion being remedied during the

exchanges between defense counsel, the circuit court, and the Commonwealth.

While Smith’s pregnancy was discussed, we do not believe that it impacted the

circuit court’s ultimate decision. We believe that Smith’s stipulation when

combined with the affidavit from Probation and Parole provided a sufficient basis

for revocation if appropriate findings had been made, at least as to the charge for

absconding. While it is unclear whether Smith’s stipulation of violation was

intended to cover a violation for failure to pay restitution or not, there was no

evidence as to such a violation and we note that an inability to pay restitution could

offer a defense to that violation. See Compise, 597 S.W.3d at 181.

             Accordingly, we vacate the judgment and sentence removing Smith

from probation and remand for the Laurel Circuit Court to make findings as to

whether the violation of Smith’s probation for absconding constituted a significant

risk to her prior victims or the community at large and whether Smith cannot be

appropriately managed in the community pursuant to KRS 439.3106(1) or whether

alternative sanctions were appropriate under KRS 439.3106(2).



             ALL CONCUR.




                                         -13-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Kelly Kirby Ridings      Daniel Cameron
London, Kentucky         Attorney General of Kentucky

                         Perry T. Ryan
                         Assistant Attorney General
                         Frankfort, Kentucky




                       -14-